Citation Nr: 1753640	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-27 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a hiatal hernia and acid reflux, to include as secondary to the service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This issue came before the Board in December 2016, at which time the Board remanded to provide the Veteran with notice and obtain a medical opinion.  The Board finds there has been substantial compliance with the remand and no further development is necessary.   See Stegall v. West, 11 Vet. App. 268 (1998).
 

FINDING OF FACT

The Veteran's GERD did not begin in service and was not caused or aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the May 2017 Supplemental Statement of the Case. 

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Service Connection for GERD

The Veteran contends that his GERD began in service and has persisted since.  In the alternative, he contends that his GERD is secondary to his PTSD. 

The Veteran's service records, which appear to be complete, are associated with the file.  They show no diagnoses of GERD or a hiatal hernia in service or treatment for related symptoms.  The Veteran's January 1971 separation examination was normal and neither GERD nor a hiatal hernia was noted.  

The Veteran's VA and private medical records are also associated with the file.   A February 2003 record noted a past history of hiatal hernia and a record from September 2006 noted that the Veteran presented with a "hiatal hernia (diagnosed years ago)" but neither provided any more information.  They further show that the Veteran was diagnosed with GERD in 2006, more than 30 years after separation from service.  

A VA medical opinion was obtained in February 2017 per the Board remand.  The examiner opined that the GERD was less likely than not related to service because there were no records that documented complaints of reflux in service.  The examiner also concluded that the service-connected PTSD did not cause or aggravate the GERD because his PTSD is a mental disorder; instead, it was caused by the hiatal hernia, which is a physical abnormality.  He also opined that the Veteran's medication for his PTSD does not aggravate the GERD.  

The Board considered the Veteran's contentions that his condition started in service.  He does not, however, provide any detail regarding symptoms he experienced, diagnostic testing he underwent, or treatment he received.  His contentions are vague and are unsupported by contemporaneous and subsequent medical records.  The Board therefore finds that his statements lack credibility and accorded them no probative value. 

In light of the medical and lay evidence, the Board finds that the Veteran's GERD is not related to service or secondary to his PTSD.  The Veteran's service records do not show complaints of or treatment for GERD or a hiatal hernia, the post-service medical records do not show a diagnosis of a hiatal hernia and GERD until 2003 and 2006 respectively, and there is no competent and credible evidence that otherwise links them to his service or PTSD. While the Board acknowledges that the hiatal hernia may have been diagnosed prior to February 2003, there is no competent and credible evidence that shows it occurred in service or shortly thereafter.  

While there is no medical opinion that explicitly addresses whether the hiatal hernia began in service, the Board finds that a remand is unnecessary to obtain such an opinion.  There is no medical evidence or competent and credible lay evidence showing a diagnosis or symptoms of a hiatal hernia until February 2003, more than 30 years after service.  Accordingly, an opinion regarding the hiatal hernia would merely waste resources without providing a favorable result for the Veteran. 

After consideration of all of the evidence, the Board finds that the Veteran's GERD is not related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for GERD is denied.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


